Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   September 21, 2021

The Court of Appeals hereby passes the following order:

A22A0233. HOLLY RESTAURANT & SPORTS, LLC d/b/a SKYBOXX
    RESTAURANT & SPORTS BAR, LLC v. CLAYTON COUNTY.

       Clayton County suspended the business and liquor licenses of Holly Restaurant
& Sports, LLC d/b/a Skyboxx Restaurant & Sports Bar, LLC (“Holly Restaurant”).
The decision was affirmed by the county review board, and Holly Restaurant
appealed to the superior court, which dismissed the appeal. Holly Restaurant filed this
direct appeal. We lack jurisdiction.
       Under OCGA § 5-6-35 (a) (1), “[a]ppeals from the decisions of the superior
courts reviewing decisions of . . . local administrative agencies . . . by certiorari or de
novo proceedings” must be made by filing an application for discretionary appeal.
See Consolidated Government of Columbus v. Barwick, 274 Ga. 176, 177 (1) (549
SE2d 73) (2001). An application is required even if the superior court dismisses the
appeal. See Hardwick v. Barnes, 193 Ga. App. 127, 127 (386 SE2d 927) (1989).
Because Holly Restaurant failed to comply with the discretionary appeal procedure,
we lack jurisdiction. Accordingly, this appeal is hereby DISMISSED.

                                          Court of Appeals of the State of Georgia
                                                 Clerk’s Office, Atlanta,____________________
                                                                           09/21/2021
                                                 I certify that the above is a true extract from
                                          the minutes of the Court of Appeals of Georgia.
                                                  Witness my signature and the seal of said court
                                          hereto affixed the day and year last above written.


                                                                                         , Clerk.